Judgment of the County Court, Suffolk County, insofar as appealed from, decreeing specific performance, modified on the facts by providing in the third ordering paragraph, after the direction to the plaintiff to pay defendant the purchase price of $10,000, the following: “ plus interest at 4% from January 31, 1950, to the date of conveyance.” As so modified the judgment is unanimously affirmed, without costs; title to close upon fifteen days’ notice after service of order to be entered hereon with notice of entry. In the light of the undisputed fact that the plaintiff has been occupying the premises without payment of rent since February, 1950, the defendant is equitably entitled to interest on the purchase price from that time to the date of conveyance. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.